Mr. Justice Hutchison
delivered the opinion of the court.
The complaint in this case charged a violation of the law *899regulating the operation of motor vehicles, approved April 13, 1916, as follows:
“That at five o’clock of the afternoon of December 5, 1918, and in Dr. Veve Street, Bayamón, of the Municipal Judicial District of Bayamón, which, in turn, forms part of the Judicial District of San Juan, P. R, the said defendant, driver of truck H. P. No. 58 belonging to San Felix of Corozal, wilfully and maliciously, with out exercising the proper care and taking reasonable precautions to safeguard lives and property, collided with the motor car driven by the undersigned, damaging the shaft, mud-guards, lamp, windshield and radiator thereof. This accident occurred because the defendant did not keep as far to the right as possible.”
The only error assigned is that.the court below erred in overruling a demurrer to the complaint on the ground that the facts stated do not constitute an offense, and in support of this contention the appellant relies upon the cases of People v. Borque, 25 P. R. R. 553; People v. Rivera, 26 P. R. R. 393; People v. Salgado, 27 P. R. R. 804, and People v. Matienzo, Idem, 838.
In the Borque Case this court held, to quote the syllabus, that—
“In an information laid under section -12 of Act No. 75 of 1916, regulating the operation of automobiles, it is not sufficient to charge generally that the driver did not take due precaution in the.operation of the automobile to insure the safety of lives and property, but it is necessary to allege also that he committed some act in violation of one or more of the several specific provisions of the said section.”
A perusal of this and the other cases cited, which follow but add nothing to the doctrine so announced, will suffice to show that in none of them did the complaint charge any act or omission described in the various subdivisions of section 12 of the law in question.
Subdivision “D” of that section provides that “motor vehicles while being operated on public highways shall be kept as far to the right as practicable” and the complaint *900herein expressly specifies that the collision in question “occurred because the accused did not keep as far as possible to the right.”
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.